         Case 1:17-cr-00069-RDB Document 193 Filed 01/25/19 Page 1 of 1

                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                     *

v.                                           *         Criminal No. RDB-17-069

HAROLD T. MARTIN, III                        *

                                      MOTION TO SEAL

       Harold T. Martin, III, by counsel, hereby moves to seal his Notice of Intent to Disclose

Classified Information Pursuant to Section 5 of the Classified Information Procedures Act. As

grounds therefore, the defense states that the Notice relates to and discusses documents subject to

the Court’s Protective Order, ECF No. 50, and should not be made publically available.

       WHEREFORE, Mr. Martin requests that the foregoing Notice be placed under seal.


                                             Respectfully submitted,


                                             JAMES WYDA
                                             Federal Public Defender for the
                                             District of Maryland

                                                     /s/
                                             Shari Silver Derrow #19181
                                             Assistant Federal Public Defender
                                             100 South Charles Street
                                             Tower II, 9th Floor
                                             Baltimore, Maryland 21201
                                             Tel: (410) 962-3962
                                             Fax: (410) 962-0872
                                             Email: shari_derrow@fd.org
